PER CURIAM.
We reverse the trial court’s order denying post-conviction relief and remand to the trial court with directions to grant appellant’s motion for voluntary dismissal without prejudice. See, e.g., Carvalleria v. State, 675 So.2d 251 (Fla. 3d DCA 1996). We express no opinion about whether appellant’s motion, pursuant to Florida Rule of Criminal Procedure 8.850, was timely filed. Neither do we require the trial court to provide appellant with “instructions” upon dismissal of the motion.
WOLF, KAHN and LAWRENCE, JJ„ concur.